DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Paragraph 0057 – line 4, “the first vertical 209a” should be –the first vertical door 209a--.
Paragraph 0058, “verticals doors” bridging lines 4 and 5 should be –vertical doors--.
  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. ‘083 in view of Chainey ‘872.

Regarding claim 34, Goldberg fails to teach the use of multiple transport units/pods that can be interchangeably attached to the transport vehicle.
Chainey teaches a mobile delivery system for delivering a filled transport unit/pod (400) via a transport platform vehicle (e.g. at 100) to a user at a remote location. The reference teaches the use of multiple transport units/pods that are interchangeably lockable on the vehicle transport platform such that empty units can be replaced with filled units on site – e.g. see column 1 – line 66 through column 2 – line 5 etc.
In order to provide for more system flexibility and/or quicker refill turnaround time, or as a simple substitution of one known loading refill process for another, it would have been obvious to one of ordinary skill in the art to utilize plural interchangeable transport units/pods on the transport vehicle platform of Goldberg in view of the teachings of Chainey.
 Claim 35, the transport vehicle of Goldberg is an autonomous ground vehicle.  
Claim 36, the replenishment vehicle of Goldberg would define a second vehicle configured as broadly claimed.

Claim 38, the cargo pods of the device of Goldberg as modified by Chainey would be substantially identical as broadly claimed.


Claims 21-33, 39-40, and 42-43 are allowed.

Claim 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steiger et al. and Yocum are cited as examples of additional vehicles with carrying shelf/rack structures known in the art.  St Marie teaches an expandable vehicle with a cargo compartment movable rearwardly.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616